                 Case 3:19-cr-00621-EMC Document 120 Filed 04/16/21 Page 1 of 2


   GEOFFREY A. HANSEN
 1 Acting Federal Public Defender
   ANGELA CHUANG
 2
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:    415.436.7700
   Facsimile:    415.436.7706
 5 E-mail:       angela_chuang@fd.org
 6
     Counsel for Defendant ABOUAMMO
 7

 8                                   IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                           Case No. CR 19-621 EMC
13                      Plaintiff,
14                                                        APPLICATION AND [PROPOSED]
      v.                                                  ORDER TO SEAL
15
      AHMAD ABOUAMMO,
16
                        Defendant.
17

18

19          The Defendant’s Motion to Compel Discovery, Declaration of Angela Chuang, and
20 accompanying Exhibits A-L contain material that is subject to the parties’ stipulated protective order,

21 filed as ECF no. 31. To comply with the protective order, counsel requests that the Defendant’s Motion

22 to Compel Discovery, Declaration of Angela Chuang, and Exhibits A-L be filed under seal, consistent

23 with Criminal Local Rule 56-1.

24          \\
25          \\
26          \\
27          \\
28          \\
     US v. Abouammo, Case No. CR 19-621 EMC;
     [Proposed] Order to Seal                       1
              Case 3:19-cr-00621-EMC Document 120 Filed 04/16/21 Page 2 of 2



 1 Date: April 16, 2021                        Respectfully submitted,
 2
                                               STEVEN G. KALAR
 3                                             Federal Public Defender

 4                                                    /S             ______________
                                               ANGELA CHUANG
 5                                             Assistant Federal Public Defender
 6

 7

 8
            IT IS SO ORDERED.
 9
10
     Date: ___________________                 _________________________________
11                                             EDWARD CHEN
                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     US v. Abouammo, Case No. CR 19-621 EMC;
     [Proposed] Order to Seal                     2
